o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date -------------------- number release date conex-120530-16 uil the honorable jeanne shaheen united_states senator central avenue suite dover nh attention dear senator shaheen i am responding to your inquiry dated date on behalf of your constituent ------ ---------------- she wrote about her employer’s contribution to her health_savings_account hsa specifically for employer hsa contributions we cannot provide a definitive position of the irs on the application of the law to particular facts except as part of the private_letter_ruling process however we can provide the following general information to you and sec_4980g of the internal_revenue_code provides generally that an employer who contributes to the hsa of any employee during a calendar_year must make comparable_contributions to the hsas of all comparable_participating_employees for this purpose a comparable contribution means contributions that are the same amount or which are the same percentage of the annual deductible limit under the high_deductible_health_plan coverage the employees the treasury regulations addressing the comparability rules and employer hsa contributions provide clarifications on how this rule might apply to see sec_54_4980g-1 through -6 first sec_54_4980g-5 q a-1 provides that the comparability rules do not apply to hsa contributions that an employer makes through a sec_125 cafeteria_plan contributions to an hsa made through a cafeteria_plan are subject_to the sec_125 wanted to know if her former employer followed the rules ------------ ------------ ----------- conex-120530-16 ------------ --------------- employer makes its hsa and other employees may nondiscrimination_rules these rules allow contributions in different amounts to different groups of employees as long as the contributions to not discriminate in favor of highly compensated employees it is not clear from the information provided if contributions through a sec_125 cafeteria_plan if make salary reduction contributions to their hsas through a cafeteria_plan any other employer contributions generally will also be treated as made through a sec_125 cafeteria_plan the cafeteria_plan nondiscrimination_rules also allow different hsa contribution amounts for retirees than active employees second sec_54_4980g-3 q a provides that to the extent an employer’s contributions are subject_to the comparability rules employees are classified into specific categories for purposes of comparability testing under q a-5 the exclusive categories for comparability testing includes former employees which includes retired employees thus the comparability rules allow employers to make hsa contributions in different amounts or not at all to former employees than the contribution amounts the employer makes to the hsas of full-time or part-time employees i hope this information is helpful if you have any questions please call -------------------- ---------------- at -- sincerely victoria a judson associate chief_counsel tax exempt and government entities
